          Case 1:18-cr-00123-DMT Document 54 Filed 10/12/18 Page 1 of 1




United States of America

          vs                                                   Case No: 1:18CR00123

Kayla Renee Keyes



                               REPORT OF NONCOMPLIANCE
On August 25, 2018, the defendant was arrested by MHA Nation Highway Patrol (New Town, ND) for
Driving Under the Influence. The passenger was co-defendant and boyfriend, James Windy Boy, who
was also intoxicated.

On October 7, 2018, the defendant had contact with local law enforcement (New Town/MHA) and was
placed in detox for being intoxicated while operating a motor vehicle. She was also arrested on Failure
to Appear Warrant stemming from her DUI offense.

Intervention/Sanction Imposed or Recommended by U.S. Probation/Pretrial Officer:

The defendant has been given the opportunity to obtain a substance abuse evaluation and follow-
through with recommendations. The defendant has reported attending treatment sessions, however, no
collateral information verifying this has been provided by the defendant. This officer has attempted to
verify participation by contacting the treatment provider as well.



                                                       Respectfully submitted,



                                                       ______________________________________

                                                     /s/ Allison M. Gehringer
                                                     U.S. Probation & Pretrial Services
                                                     Date: October 10, 2018
